          Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 1 of 9



 1
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                                 FOR THE DISTRICT OF ARIZONA
 7
 8    David Diaz, et al.,                               No. CV-18-04240-PHX-SMM
 9                   Plaintiffs,                        ORDER
10    v.
11    Health Plan Intermediaries Holdings LLC,
      et al.,
12
                     Defendants.
13
14            Before the Court is Defendant Health Plan Intermediaries Holdings, LLC’s
15   (“HPIH”) Motion to Dismiss Plaintiffs’ Complaint Pursuant to Federal Rule of Civil
16   Procedure 12(b)(2). (Doc. 17.) For the reasons that follow, the Court finds that the motion
17   should be granted.1
18   I.       BACKGROUND
19            HPIH is a Delaware limited liability company that maintains its principal place of
20   business in Tampa, Florida. (Doc. 17-1 at 3.) It is a developer, distributor, and virtual
21   administrator of cloud-based individual and family health insurance plans and
22   supplemental products. (Id. at 2-3.) HPIH markets its product to individuals through its
23   own internal distribution network and an external network of non-owned, third-party
24   licensed agents. (Doc. 29 at 2.) As part of this business, HPIH maintains an informative
25   business website. (Doc. 17-1 at 3-4.) This website is generally available worldwide,
26   including in Arizona. (Id. at 4.) HPIH marketed, sold and administered short-term medical
27
              1
            HPIH requested oral argument. (Doc. 17 at 1.) However, the parties have had the
28   opportunity to submit briefing, and oral argument will not aid the Court’s decision.
     Accordingly, HPIH’s request is denied. See L.R. Civ. 7.2(f).
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 2 of 9



 1   policies to residents of Arizona through this website and an associated call center. (Doc.
 2   29 at 2.) Through its online presence, HPIH also provided services to Arizona customers,
 3   such as updating premium information, downloading insurance documents, providing ID
 4   cards, canceling policies, and answering questions and offering assistance through a
 5   “member portal.” (Id. at 3-4.) Additionally, when HPIH enrolled members and sold them
 6   insurance, it collected all amounts due in connection with the plan, including fees,
 7   premiums and third-party commissions. (Id. at 3.) HPIH would then remit the “risk
 8   premiums” to the insurance carriers. (Id.)
 9           HPIH is registered as a foreign corporation authorized to do business in the state of
10   Arizona and maintains a designated registered agent in Arizona to accept service of
11   process. (Doc. 17-1 at 3.) Although it does not maintain corporate offices, bank accounts,
12   or employees in Arizona, it does earn revenue here. (Id.) In the first three quarters of fiscal
13   year 2018, HPIH collected $4.9 million in revenue from Arizona, which was 3.5% of
14   HPIH’s total revenue. (Id.) HPIH additionally promoted its business within Arizona by
15   entering into an exclusive agreement with the Med-Sense Guaranteed Association (“Med-
16   Sense”), which authorized HPIH to charge and collect fees for membership in the
17   association. (Doc. 29 at 3.) The primary purpose of obtaining authorization to enroll new
18   members in Med-Sense was to qualify HPIH under Arizona law to sell mass-marketed
19   health insurance policies, including short-term medical policies, to Med-Sense members.
20   (Id.)
21           Plaintiffs David and Marisia Diaz (collectively, “Plaintiffs”) are residents of
22   Arizona. (Id. at 1.) They allege that in late 2016 they began researching health insurance
23   options online. (Id. at 4.) After Marisia Diaz (“Marisia”) provided information to HPIH
24   online, Defendant Linda Thiel contacted Marisia by phone. (Id.) Thiel was a licensed
25   insurance producer employed by American Service Insurance Agency, Inc. (“ASIA”), a
26   wholly-owned subsidiary of HPIH. (Id. at 2.) While a subsidiary of HPIH, ASIA is an
27   entirely separate and distinct corporate entity from HPIH. (Doc. 17-1 at 4.)
28           Plaintiffs allege that Thiel advised Marisia that a Life Shield STM insurance plan


                                                  -2-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 3 of 9



 1   was suited for Plaintiffs. (Doc. 29 at 5.) In describing the plan to Marisia, Thiel told her
 2   that Plaintiffs need only choose the amount of their deductible and aggregate coverage
 3   limit, and that after paying the deductible, all medical expenses would be paid. (Id.)
 4   Plaintiffs relied on Thiel’s representations and purchased the Life Shield STM plan with
 5   effective dates of January 1, 2017, through June 30, 2017. (Id.) When that policy ended,
 6   Thiel enrolled Plaintiffs in an insurance plan with Defendant Everest Reinsurance
 7   Company (“Everest”) with effective dates of July 1, 2017, through September 30, 2017.
 8   (Id.) Everest is a Delaware corporation with its principal place of business in New Jersey.
 9   (Doc. 1 at 3.) The policy was a mass-marketed health insurance policy. (Doc. 29 at 6.)
10   Plaintiffs again chose the same terms as their previous policy, with a $7,500 deductible and
11   an aggregate limit up to $750,000. (Id. at 5.) Thiel did not advise Marisia that the Everest
12   policy had strict limitations on coverage and benefits and advised Marisia that the Everest
13   policy covered all medical expenses up to $750,000 with a $7,500 deductible. (Id.)
14          Plaintiffs further allege that they “were unknowingly enrolled as members of the
15   Med-Sense Guaranteed Association for an undisclosed fee by [HPIH] as the ‘exclusive
16   agent’ of Med-Sense Guaranteed Association for the enrollment of new members.” (Id. at
17   6.) Plaintiffs contend they derived no benefits from their membership in Med-Sense and
18   the sole purpose of enrolling them in Med-Sense was to permit HPIH to sell to Plaintiffs
19   Everest’s mass-marketed health insurance. (Id.)
20          On or about August 18, 2017, David Diaz (“David”) suffered a major heart attack
21   requiring immediate hospitalization and open-heart surgery. (Id. at 5.) Everest did not pay
22   the medical expenses incurred as a result of the heart attack and surgery. (Id. at 6.) On or
23   about February 12, 2018, Marisia called HPIH about the unpaid bills and was informed
24   that none of the claims were covered by the Everest policy. (Id.) Marisia then called Thiel,
25   who disclosed to Marisia for the first time that the Everest plan had “severely limited
26   benefits.” (Id.) Plaintiffs now owe $250,000 in unpaid medical bills. (Id.)
27          On August 22, 2018, Plaintiffs filed suit against HPIH, Thiel, and Everest in Arizona
28   state court. (Doc. 1-1.) HPIH and Thiel removed to district court on the basis of diversity


                                                -3-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 4 of 9



 1   jurisdiction. (Doc. 1.) HPIH then filed a motion to dismiss for lack of personal jurisdiction
 2   pursuant to Federal Rule of Civil Procedure 12(b)(2). (Doc. 17.)
 3          Prior to the Court ruling on the motion to dismiss, the Court held a Rule 16
 4   scheduling conference, at which Plaintiffs asked for leave to amend their complaint. (Doc.
 5   27.) The Court granted Plaintiffs leave to amend and ordered that HPIH could file a
 6   supplemental brief supporting its pending motion to dismiss, should the new complaint
 7   raise additional issues. (Doc. 28.) On March 1, 2019, Plaintiffs filed their amended
 8   complaint. (Doc. 29.) Plaintiffs allege that HPIH and its agent, Thiel, marketed and sold
 9   the Everest insurance policy to Plaintiffs through the use of deception, fraud, false pretense,
10   misrepresentation, and suppression and concealment of material facts. (Id. at 7.) They bring
11   claims for consumer fraud and negligent misrepresentation against HPIH and Thiel, and
12   for breach of contract against Everest. (Id. at 7-10.) On March 20, HPIH filed a notice
13   stating that it did not believe supplemental briefing was necessary. (Doc. 32.) Accordingly,
14   the pending motion has been fully briefed and is ripe for review.
15          HPIH argues that the Court does not have personal jurisdiction over HPIH in this
16   matter because (1) HPIH is not “at-home” in Arizona such that general jurisdiction exists,
17   (2) specific jurisdiction is lacking because Plaintiffs’ claims does not arise out of or relate
18   to HPIH’s activities in Arizona; and (3) HPIH did not exercise the requisite degree of
19   control over Thiel’s employer, ASIA, to create alter-ego jurisdiction. (See generally Doc.
20   17.) In their response, Plaintiffs concede that the Court does not have general jurisdiction
21   over HPIH and that there is no basis for alter-ego jurisdiction. (Doc. 21 at 3.) Rather,
22   Plaintiffs argue the Court has specific jurisdiction over HPIH because Plaintiffs’ claims
23   arise out of and relate to HPIH’s activities in the state. (Id. at 7-8.) Therefore, the Court
24   only considers the question of specific jurisdiction here.
25   II.    LEGAL STANDARD
26          Federal courts generally apply state law in determining the bounds of their
27   jurisdiction over a party. Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1141 (9th Cir. 2017)
28   (quoting Daimler AG v. Bauman, 571 U.S. 117, 125 (2014)). “Arizona law permits the


                                                  -4-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 5 of 9



 1   exercise of personal jurisdiction to the extent permitted under the United States
 2   Constitution.” Id. (citing Ariz. R. Civ. P. 4.2(a)). Therefore, the bounds of personal
 3   jurisdiction under Arizona state law follow the Due Process Clause of the Fourteenth
 4   Amendment. Id.
 5          Due process requires that a nonresident defendant have “certain minimum contacts
 6   with [the forum] such that the maintenance of the suit does not offend traditional notions
 7   of fair play and substantial justice.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d
 8   1064, 1068 (9th Cir. 2017) (internal quotations omitted) (quoting Int’l Shoe Co. v.
 9   Washington, 326 U.S. 310 (1945)). “Minimum contacts are shown if the defendant has
10   ‘continuous and systematic general business contacts’ with a forum state (general
11   jurisdiction), or if the defendant has sufficient contacts arising from or related to specific
12   transactions or activities in the forum state (specific jurisdiction).” Morrill, 873 F.3d at
13   1142 (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-02 (9th Cir.
14   2004)).
15          Courts are directed to apply a three-part test in analyzing a claim of specific
16   jurisdiction:
17          (1) The non-resident defendant must purposefully direct his activities or
            consummate some transaction with the forum or resident thereof; or perform
18          some act by which he purposefully avails himself of the privilege of
19          conducting activities in the forum, thereby invoking the benefits and
            protections of its laws;
20          (2) the claim must be one which arises out of or relates to the defendant’s
21          forum-related activities; and
            (3) the exercise of jurisdiction must comport with fair play and substantial
22          justice, i.e. it must be reasonable.
23   Schwarzenegger, 374 F.3d at 802. “The plaintiff bears the burden of satisfying the first two
24   prongs of the test.” Id. (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). If the
25   plaintiff satisfies the first two prongs, “the burden then shifts to the defendant to ‘present a
26   compelling case’ that the exercise of jurisdiction would not be reasonable.” Id. (quoting
27   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476–78 (1985)).
28          In analyzing the first prong, courts apply the purposeful direction, rather than


                                                  -5-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 6 of 9



 1   purposeful availment, test where the claims arise from alleged tortious conduct. Axiom
 2   Foods, Inc., 874 F.3d at 1069 (citing Schwarzenegger, 374 F.3d at 802). “The defendant
 3   must have ‘(1) committed an intentional act, (2) expressly aimed at the forum state, (3)
 4   causing harm that the defendant knows is likely to be suffered in the forum state.’” Id.
 5   (quoting Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 673 (9th Cir.
 6   2012)). The court “must look to the defendant’s ‘own contacts’ with the forum, not to the
 7   defendant’s knowledge of a plaintiff’s connections to a forum.” Id. at 1070 (citing Walden
 8   v. Fiore, 571 U.S. 277, 289 (2014)).
 9          In determining whether a claim arises out of or relates to the defendant’s forum-
10   related activities, the Ninth Circuit Court of Appeals applies a “but-for” test. Menken v.
11   Emm, 503 F.3d 1050, 1058 (9th Cir. 2007) (quoting Myers v. Bennett Law Offices, 238
12   F.3d 1068, 1075 (9th Cir. 2001)). The plaintiff “must show that he would not have suffered
13   an injury ‘but for’ [the defendant’s] forum-related conduct.” Id. However, “the relationship
14   must arise out of contacts that the ‘defendant himself’ creates with the forum State.”
15   Walden, 571 U.S. at 284 (quoting Burger King Corp., 471 U.S. at 475).
16          Lastly, the court considers the reasonableness of exercising jurisdiction. Menken,
17   503 F.3d at 1058. The court considers:
18          (1) the extent of the defendants’ purposeful interjection into the forum state’s
            affairs; (2) the burden on the defendant of defending in the forum; (3) the
19
            extent of conflict with the sovereignty of the defendants’ state; (4) the forum
20          state’s interest in adjudicating the dispute; (5) the most efficient judicial
            resolution of the controversy; (6) the importance of the forum to the
21          plaintiff’s interest in convenient and effective relief; and (7) the existence of
22          an alternative forum.
23   Id.
24          Where, as here, the court does not hold an evidentiary hearing, “the plaintiff need
25   only make a prima facie showing of jurisdictional facts” in its pleadings and affidavits.
26   Schwarzenegger, 374 F.3d at 800 (quoting Sher, 911 F.2d at 1361). The plaintiff may not
27   rely solely on the allegations in its complaint, but “uncontroverted allegations in the
28   complaint must be taken as true.” Id. (citing Amba Marketing Sys., Inc. v. Jobar Int’l, Inc.,


                                                  -6-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 7 of 9



 1   551 F.2d 784, 787 (9th Cir. 1977); AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586,
 2   588 (9th Cir. 1996)).
 3   III.   ANALYSIS
 4          HPIH does not challenge the facts as alleged in Plaintiffs’ amended complaint;
 5   therefore, the Court accepts them as true. Applying the first prong of the specific-
 6   jurisdiction test to the facts here, the Court finds that HPIH purposefully directed its
 7   conduct to Arizona. HPIH appears to concede as much when it states that it “does not
 8   dispute that it purposely avails itself of the privilege of doing business in Arizona.” (Doc.
 9   22 at 3.) HPIH is registered to do business and maintains a registered agent in Arizona.
10   (Doc. 17-1 at 3.) It collects significant revenue in Arizona related to its business of
11   developing, distributing, and administering insurance plans in the state. (Id.; Doc. 29 at 2.)
12   With its involvement in the marketing and administration of health insurance plans in
13   Arizona, it is foreseeable that one of HPIH’s customers in Arizona might suffer the type of
14   harm that Plaintiffs allege.
15          The critical question, then, is whether Plaintiffs’ claims arise out of or relate to
16   HPIH’s contacts with Arizona. Plaintiffs’ two claims against HPIH for consumer fraud and
17   negligent misrepresentation are based on alleged misrepresentations made by Thiel, who
18   is not an employee of HPIH. HPIH argues that although Plaintiffs may allege that HPIH is
19   liable for Thiel’s misrepresentations because Thiel was acting as HPIH’s agent, personal
20   jurisdiction cannot be based on an agency relationship. (Id. at 5.) Because HPIH did not
21   employee Thiel, who made the misrepresentations, “there is no nexus between [HPIH’s in-
22   state activities] and Plaintiffs’ claims based upon the alleged oral misrepresentations of an
23   insurance salesperson.” (Id. at 4.)
24          Plaintiffs, in response, do not argue that the alleged agency relationship between
25   Thiel and HPIH supports personal jurisdiction here; rather they argue that HPIH’s own
26   contacts with Arizona and Plaintiffs are sufficient to support specific jurisdiction. (Doc. 21
27   at 4.) They allege that “[n]one of what happened to [them] would have occurred without
28   HPIH’s forum related activities.” (Id. at 7.)


                                                 -7-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 8 of 9



 1          The Court finds that HPIH advocates too narrow an understanding of what it means
 2   for a claim to “arise out of or relate to” in-state activities. HPIH appears to argue that if a
 3   non-resident defendant did not itself commit the final act leading to a plaintiff’s injury, a
 4   court cannot exercise specific personal jurisdiction over the defendant no matter the nature
 5   or extent of the defendant’s in-state contacts with the plaintiff. That is not the standard. In
 6   the Ninth Circuit, the test is whether, but for HPIH’s in-state contacts, Plaintiffs claims
 7   against the Defendants would have arisen. See Ballard v. Savage, 65 F.3d 1495, 1500 (9th
 8   Cir. 1995). The Tenth Circuit Court of Appeals has clarified the but-for test to mean that
 9   “any event in the causal chain leading to the plaintiff’s injury is sufficiently related to the
10   claim to support the exercise of specific jurisdiction.” Newsome v. Gallacher, 722 F.3d
11   1257, 1269-70 (10th Cir. 2013) (quoting Dudnikov v. Chalk & Vermilion Fine Arts, Inc.,
12   514 F.3d 1063, 1078 (10th Cir. 2008)). Thus, a non-resident defendant’s actions need only
13   be a necessary component in the causal chain that resulted in the plaintiff’s injury.
14          Here, the injury is Plaintiffs’ enrollment in an insurance plan that did not cover
15   David’s medical treatment. It is difficult to see how Plaintiffs’ claims would not arise out
16   of or relate to HPIH’s in-state contacts with Plaintiffs, if HPIH provided Plaintiffs the same
17   services that Plaintiffs allege HPIH provided customers in the state of Arizona generally.
18   If HPIH connected Plaintiffs with Thiel, a third-party licensed agent, and then administered
19   the policy sold by Thiel through its online portal, then Plaintiffs’ alleged injury would arise
20   out of or relate to HPIH’s contacts with Plaintiffs. This is particularly true if HPIH enrolled
21   Plaintiffs in Med-Sense without Plaintiffs’ knowledge or authorization as a result of Thiel’s
22   misrepresentations. However, the amended complaint never explicitly provides such facts.
23          The only specific contacts between HPIH and Plaintiffs alleged in the amended
24   complaint are: (1) Marisia provided information to HPIH online prior to being contacted
25   by Thiel; (2) Marisia called HPIH after Everest failed to pay David’s medical bills and was
26   informed the claims were not covered; and (3) HPIH enrolled Plaintiffs in Med-Sense
27   without Plaintiffs’ knowledge or authorization. (Doc. 29 at 4, 6.) While the Court could
28   infer from these facts that HPIH was responsible for connecting Plaintiffs to Thiel and for


                                                  -8-
      Case 2:18-cv-04240-SMM Document 33 Filed 04/15/19 Page 9 of 9



 1   later administering the plan for Plaintiffs, including enrolling Plaintiffs in Med-Sense, the
 2   Court will not assume facts not alleged in the amended complaint or otherwise supported
 3   by affidavit. See Ranasinghe v. Popolizio, No. CV-14-00369-PHX-ROS, 2015 WL
 4   12942499, at *3 (D. Ariz. Feb. 17, 2015) (citing Swartz v. KPMG LLP, 476 F.3d 756, 763
 5   (9th Cir. 2007), aff’d, 688 F. App’x 469 (9th Cir. 2017)). HPIH had some contacts with
 6   Plaintiffs, but it remains obscure what role those contacts played in Plaintiffs’ alleged
 7   injury. Thus, the Court cannot find, based on the amended complaint, that it has specific
 8   jurisdiction over HPIH.
 9          Because Plaintiffs have failed to carry their burden on the first two prongs of the
10   specific-jurisdiction test, the Court will not consider whether the exercise of personal
11   jurisdiction here is reasonable.
12   IV.    CONCLUSION
13          Based on the foregoing, the Court finds that Plaintiffs have not carried their burden
14   to show that the Court may exercise specific personal jurisdiction over HPIH. However,
15   sufficient facts to exercise personal jurisdiction over HPIH may be present if more clearly
16   stated by Plaintiffs.
17          Accordingly,
18          IT IS HEREBY ORDERED granting HPIH’s Motion to Dismiss Plaintiffs’
19   Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(2) (Doc. 17).
20          IT IS FURTHER ORDERED dismissing Plaintiffs’ amended complaint (Doc. 29)
21   without prejudice.
22          IT IS FURTHER ORDERED that Plaintiffs shall file an amended complaint on
23   or before Friday, May 17, 2019.
24          Dated this 15th day of April, 2019.
25
26                                                      Honorable Stephen M. McNamee
27                                                      Senior United States District Judge

28


                                                  -9-
